Respondents file a petition for rehearing, setting forth five points which they desire to have reconsidered. Rule 16 sets forth that a petition for rehearing "must not be a restatement or reargument of matters contained in the brief;" that *Page 516 
such petition must distinctly point out something which has been overlooked in the statutory provisions or the controlling principles of law, or that was not called to the attention of the court upon the argument or in the briefs.
We find nothing new in the petition for rehearing. However, in the petition, the respondents state: "We confess we do not clearly undestand the present situation, based on the opinion of the Court. Under the former decisions of this Court the only effect of failure to tender is to postpone or delay the trial. Halvorson v. Haugen, 64 N.D. 476, 253 N.W. 751. As the case now stands, is the determination that the notices of expiration of period of redemption were invalid final, so that a mere tender or payment of the tax is sufficient to upset the sale, or is that a matter for further determination by the trial court? Is the county supposed to issue a new notice of expiration of period of redemption, and does the plaintiff have time from which to redeem the land? We assume from the last paragraph of the opinion that the county must issue a new notice."
In the opinion rendered, we point out distinctly "that no sufficient notice of expiration of time of redemption was given." We state further, "It may be well, however, to point out that this determination does not dispense with the duty of the county auditor to issue a proper notice of the expiration of the time of redemption from the tax sale of 1935, nor deprive plaintiffs of their statutory right to insist on a proper notice being issued." Therefore, the respondents are correct in assuming "from the last paragraph of the opinion that the county must issue a new notice."
It will be time enough to determine the effect of tax deeds which are now on record, and are at least a cloud upon the title, when the taxes which are due are paid or tendered. The district court will take care of all such matters at the proper time. The petition for rehearing is denied.
CHRISTIANSON, MORRIS, BURKE, and NUESSLE, JJ., concur. *Page 517